DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 7/29/2022 has been entered.  Claims 21-32 and 36-37 are amended.  Claims 33-35 are canceled.  Claims 21-32 and 36-40 remain pending in the application.  Applicant's amendments to the Claims have overcome the objections, the double patenting rejections, and the majority of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 4/29/2022.
Response to Arguments
Applicants arguments regarding the 112(b) rejection of claim 40 is not persuasive because Applicant argues that the claims have been amended to cure any noted defects, however claim 40 has not been amended.  Therefore, the 112(b) rejection of claim 40 is maintained. 
Applicant’s arguments with respect to claims 21, 36, and 37 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 31 is objected to because of the following informalities:  “The of claim 21” should be replaced with “The television of claim 21”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 40 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 40 recites the limitation “the performing of the operation”.  It is not clear which performing of the operation this is referring to because claim 37 recites both “performing a first operation” and “performing a second operation”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 29, 31-32, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0165038 A1) in view of Gibbs et al. (US 2017/0206095 A1).
Regarding claims 21, 36, and 37, Lim teaches: A display device, a non-transitory computer-readable storage medium, and a method comprising: 
a display [display 1854 (par. 78, Fig. 18)]
a speaker [speaker 1852 (par. 78, Fig. 18)]
a microphone [microphone 1834 (par. 78, Fig. 18)]
a camera [camera 1386 (par. 78, Fig. 18)] and
circuitry configured to: [circuit elements (par. 70, Fig. 17)]
determine a user profile [the system knows information a user input to a user profile (par. 28)] 
select a user interface (UI) pattern of one or more UI patterns based on a situation [selecting a UI pattern for a scenario, such as a summary of the upcoming day using graphical displays on the device. The summary provides information that is of interest to the user and which is contextually relevant to the day/time, location, the user's behaviors/mood, and/or what is happening in the user's day (par. 3, 47, and 56, Fig. 8, 10, 11, 13 and 14)], 
wherein the situation includes the user profile [the situation may include information from a user profile (par. 28)] 
perform a first operation based on a first behavior pattern, wherein the first behavior pattern includes one or more predetermined behaviors [providing a summary of the upcoming day using verbal narration and graphical displays on the device, such as user-selectable default behaviors (par. 3 and 6, Fig. 1).  Using contextual data to create a wake-up experience for the user by operating the device to render selected music, sounds, or graphical displays on the device (par. 56-58, Fig. 2A, 2E, 2F, 13 and 14)] 
receive one or more responses, wherein the one or more responses are responsive to the one or more predetermined behaviors [monitoring the user’s behaviors, mood, and interactions (par. 25, 46, 53-54, and 57, Fig. 2-2F and 12)]
modify at least one of the predetermined behaviors, wherein modifying the at least one predetermined behavior results in a modified behavior [learning and adapting behaviors based on the user, such as based on the user’s mood (par. 6, 25, 27, 31-32, 97, and 99, Fig. 2-2F and 12)] and 
perform a second operation based on a second behavior pattern, wherein the second behavior pattern includes the modified behavior [the system can automatically wake the user up and play up-tempo music before the run begins to get the user pumped up and ready to exercise or may employ different tones of voice depending on the user's mood (par. 6, 25, 27, and 31-32, Fig. 2-2F)]
wherein one or more of the responses are user facial expressions observed by the display device [the device obtains facial expressions of the user to determine the user’s mood (par. 54 and 99)].
Lim does not explicitly disclose: the display device is a television.
Gibbs teaches: the display device is a television [the device 104 may be a television including display, speaker, microphone, and camera (par. 20, 42, 112, 116, 118, Fig. 2 and 7) and can detect facial expressions of the user (par. 55, Fig. 5 and 6) and adjust behaviors based on interaction with the user (abstract)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lim and Gibbs before the effective filing date of the claimed invention to modify the device of Lim by incorporating the display device into a television as disclosed by Gibbs.  The motivation for doing so would have been to incorporate the functionality of Lim into a suitable computing device that users interact with, such as a television (Gibbs – par. 20 and 112).  Therefore, it would have been obvious to combine the teachings of Lim and Gibbs to obtain the invention as specified in the instant claim.
Regarding claims 22 and 38, Lim and Gibbs teach the television of claim 21; Lim further teaches: the modified behavior includes conveying affects to a user [a wide variety of stimuli such as sounds, voice, music, lights, and tactile sensations (abstract)].
Regarding claims 23 and 39, Lim and Gibbs teach the television of claim 21; Lim further teaches: at least one change in one or more of the responses comprises a positive reaction or a negative reaction [Yes, that’s good (Fig. 2).  I like it (Fig. 2B)].
Regarding claims 24 and 40, Lim and Gibbs teach the television of claim 21; Lim further teaches: the circuitry is configured to perform at least one of the first and second operations including: detecting a notification to be presented; and presenting the notification [presenting notifications (par. 3, 28-29, 38, 45, and 53)].
Regarding claim 29, Lim and Gibbs teach the television of claim 24; Gibbs further teaches: the circuitry is configured to determine the user profile using facial recognition [analyzing captured video or images of the user to determine the user is Joseph Smith and has an associated profile (par. 65)].
Regarding claim 31, Lim and Gibbs teach the television of claim 21; Lim further teaches: the one or more predetermined behaviors include communicating by voice [using verbal narration (par. 3 and 23, Fig. 2-2F)].
Regarding claim 32, Lim and Gibbs teach the television of claim 31; Lim further teaches: the circuitry is configured to modify one or more voice characteristics of the voice, and the one or more voice characteristics are modified based on one or more of tone, speed, and level of engagement, volume, and gender [The digital assistant can employ different tones of voice depending on the user's mood (par. 25)].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0165038 A1) in view of Gibbs et al. (US 2017/0206095 A1) and further in view of Velazquez et al. (US 2010/0138858 A1) .
Regarding claim 25, Lim and Gibbs teach the television of claim 24; Lim and Gibbs do not explicitly disclose: the circuitry is configured to perform at least one of the first and second operations including: detecting when a commercial is being shown; and presenting the notification during the commercial.
Velazquez teaches: the circuitry is configured to perform at least one of the first and second operations including: detecting when a commercial is being shown [detecting the presence of a commercial on a television (par. 13)] and 
presenting the notification during the commercial [automatically delay the EAS message until the presence of the commercial (par. 13 and 57, Fig. 3 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lim, Gibbs, and Velazquez before the effective filing date of the claimed invention to modify the television of Lim and Gibbs by incorporating the circuitry is configured to perform at least one of the first and second operations including: detecting when a commercial is being shown and presenting the notification during the commercial as disclosed by Velazquez.  The motivation for doing so would have been to prevent or minimize interruptions to the user during important parts of a program (Velazquez – par. 12).  Therefore, it would have been obvious to combine the teachings of Lim and Gibbs with Velazquez to obtain the invention as specified in the instant claim.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0165038 A1) in view of Gibbs et al. (US 2017/0206095 A1) and further in view of Taxier et al. (US 2017/0064412 A1).
Regarding claim 26, Lim and Gibbs teach the television of claim 24; Lim and Gibbs do not explicitly disclose: the circuitry is further configured to perform at least one of the first and second operations including presenting the notification based on a priority of the notification.
Taxier teaches: the circuitry is further configured to perform at least one of the first and second operations including presenting the notification based on a priority of the notification [providing notifications based on the priority level of the notification (par. 21 and 119, Fig. 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lim, Gibbs, and Taxier before the effective filing date of the claimed invention to modify the television of Lim and Gibbs by incorporating the circuitry is further configured to perform at least one of the first and second operations including presenting the notification based on a priority of the notification as disclosed by Taxier.  The motivation for doing so would have been to present high priority notifications immediately and delay lower priority notifications to be displayed later (Taxier – par. 119).  Therefore, it would have been obvious to combine the teachings of Lim and Gibbs with Taxier to obtain the invention as specified in the instant claim.
Regarding claim 27, Lim and Gibbs teach the television of claim 24; Lim and Gibbs do not explicitly disclose: the circuitry is further configured to perform at least one of the first and second operations including detecting the notification to be presented based on a user preference.
Taxier teaches: the circuitry is further configured to perform at least one of the first and second operations including detecting the notification to be presented based on a user preference [user configuration options allow the user to define user-specific notifications, define priority levels for different types of notifications, and delayed notification preferences (par. 114 and 133, Fig. 8A)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lim, Gibbs, and Taxier before the effective filing date of the claimed invention to modify the television of Lim and Gibbs by incorporating the circuitry is further configured to perform at least one of the first and second operations including detecting the notification to be presented based on a user preference as disclosed by Taxier.  The motivation for doing so would have been to allow users to configure and customize the behavior of notifications (Taxier – par. 133).  Therefore, it would have been obvious to combine the teachings of Lim and Gibbs with Taxier to obtain the invention as specified in the instant claim.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0165038 A1) in view of Gibbs et al. (US 2017/0206095 A1) and further in view of Scott et al. (US 2017/0289766 A1) .
Regarding claim 28, Lim and Gibbs teach the television of claim 21; Lim and Gibbs do not explicitly disclose: the circuitry is configured to determine the user profile using voice recognition.
Scott teaches: the circuitry is configured to determine the user profile using voice recognition [based on one or more biometric techniques, Alice is identified and authenticated as being associated with a particular user profile. Examples of such biometric techniques include voice recognition (par. 68)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lim, Gibbs, and Scott before the effective filing date of the claimed invention to modify the television of Lim and Gibbs by incorporating the circuitry is configured to determine the user profile using voice recognition as disclosed by Scott.  The motivation for doing so would have been to adapt the system behavior based on identity of the user (Scott – par. 68).  Therefore, it would have been obvious to combine the teachings of Lim and Gibbs with Scott to obtain the invention as specified in the instant claim.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2016/0165038 A1) in view of Gibbs et al. (US 2017/0206095 A1) and further in view of Mall et al. (US 2018/0130240 A1).
Regarding claim 30, Lim and Gibbs teach the television of claim 21; Lim and Gibbs do not explicitly disclose: the circuitry is configured to access a library of different UI patterns.
Mall teaches: the circuitry is configured to access a library of different UI patterns [using a UI library including patterns for rendering a visualization (par. 14, 19, 27, and 31)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lim, Gibbs, and Mall before the effective filing date of the claimed invention to modify the television of Lim and Gibbs by incorporating the circuitry is configured to access a library of different UI patterns as disclosed by Mall.  The motivation for doing so would have been to render a visualization so that the user can easily view the information (Mall – par. 17 and 19).  Therefore, it would have been obvious to combine the teachings of Lim and Gibbs with Mall to obtain the invention as specified in the instant claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424